—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Schmidt, J.), dated June 24, 2002, as granted that branch of the motion of the defendants Mandalay Caterers and Thelma Calogera which was for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The respondents demonstrated their entitlement to judgment as a matter of law by establishing that the plaintiff was unable to identify the cause of her accident (see Christopher v New York City Tr. Auth., 300 AD2d 336 [2002]; Novoni v La Parma Corp., 278 AD2d 393 [2000]; Visconti v 110 Huntington Assoc., 272 AD2d 320 [2000]; Prisco v Long Is. Univ., 258 AD2d 451 [1999]). Therefore, it was incumbent upon the plaintiff to come forward with evidence sufficient to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). We agree with the Supreme Court that the plaintiff did not meet her burden inasmuch as her claim that she slipped on some spilled food or beverage was completely speculative and insufficient to defeat the motion (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Santucci, J.P., Florio, Schmidt and Adams, JJ., concur.